DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 6, 9-11 and 13-17, drawn to a package, classified in B65D 75/42.
II. Claims 18-22 and 29, drawn to a method of producing a package, classified in B65B 5/024.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially discontinuous pieces of material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
If a restriction was not required there would be a serious search and examination burden because the two inventions are classified in separate classes and sub-classes, B65D 75/42 and B65B 5/024.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Timothy Cassidy on 7/14/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4, 6, 9-11 and 13-17. Affirmation of this election must be made by applicant in replying to this Office action. Claims 18-22 and 29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 15 and 16 “a tab” is unclear as it appears to be a different tab from that claimed in claim 1. For examination purposes “a tab” refers to the same tab in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perell et al. (US 6,726,364).
Regarding claim 1, Perell discloses a package comprising: an enclosure (30C) configured to receive at least one product, the enclosure being sealed from the surrounding environment, the package including two tab areas (34L, 34R), one tab area formed at one side of the enclosure and the other tab area formed at the opposite side 
Regarding claim 2, each of the two tab areas contains a plurality of breaching bubbles. See Fig. 3.
Regarding claim 13, the at least one breachable bubble is formed by trapping a gas present between the two opposing films. See Figs. 1-4; and col. 7, ll. 1-5. 
Regarding claim 14, the opposing films that form one of the tabs are partially separated upon breaching of the at least one breachable bubble and the partially separated films may be used as flaps for a user to peel apart to further open said sealed tab. See Figs. 1-6 and Abstract.
Regarding claim 15, the at least one breachable bubble protrudes from both sides of a tab. See Fig. 1B. 
Regarding claim 16, the at least one breachable bubble can protrude from only one side of a tab. See 6. 
Regarding claim 17, the at least one breachable bubble has a cross section in a shape similar to a half circle. See Fig. 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Perell as applied above in further view of Perell et al. (US 8,590,282) (‘282).
Regarding claim 3, Perell does not disclose a plurality of compartments. ‘282, which is drawn to a package, discloses an enclosure that contains a plurality of separate compartments. See Fig. 10. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a plurality of compartments on the package of Perell, as disclosed by ‘282, in order to separately hold different items. 
Regarding claim 4, a different product can be contained in each of the plurality of compartments. 
Regarding claim 6, each portion of a tab area that seals one of the plurality of compartments contains at least one breachable bubble. See Fig. 3. 
 Regarding claim 10, Perell does not disclose the seal as claimed. ‘282 discloses a seal formed by applying heat to the two films and applying pressure. See col. 13, ll. 36-42. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Regarding claim 11, Perell does not disclose an adhesive. ‘282 discloses a seal formed by applying an adhesive to the two films and applying pressure. See col. 4, ll. 59-67. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to a seal formed by applying an adhesive to the two films and applying pressure in order to securely create the package. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perell as applied above. 
Regarding claim 9, Perell discloses the claimed invention except for the enclosure and the two tabs are formed from a single piece of material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a single piece of material as claimed since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.